          Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 NEW YORK IMMIGRATION
 COALITION, CASA DE MARYLAND,
 AMERICAN-ARAB ANTI-
 DISCRIMINATION COMMITTEE,                      Civil Action No. 1:18-cv-05025-JMF
 ADC RESEARCH INSTITUTE, and
 MAKE THE ROAD NEW YORK,

     Plaintiffs,

     v.

 UNITED STATES DEPARTMENT OF
 COMMERCE; and WILBUR L. ROSS,
 JR., in his official capacity as Secretary
 of Commerce, and

 BUREAU OF THE CENSUS, an agency
 within the United States Department of
 Commerce; and RON S. JARMIN, in his
 capacity as performing the non-
 exclusive functions and duties of the
 Director of the U.S. Census Bureau,

     Defendants.

                             DECLARATION OF STEVEN K. CHOI

          Steven K. Choi, pursuant to the provisions of 28 U.S.C. § 1746, declares under penalty of

perjury as follows:

1.        I am the Executive Director of the New York Immigration Coalition (“NYIC”). In that

capacity, I am responsible in part for NYIC’s education and outreach efforts around the 2020

Census. I am also one of the NYIC executives responsible for the organization’s budgeting,

fundraising, and policy priorities. I have been Executive Director of NYIC for over five years.




                                                  1
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 2 of 10



2.     NYIC is an umbrella policy and advocacy organization for nearly 200 groups in New York

State, representing the collective interests of New York’s diverse immigrant communities and

organizations. NYIC is headquartered at 131 West 33rd St, New York, NY 10001.

3.     NYIC’s mission is to unite immigrants, members, and allies so that all New Yorkers can

thrive. NYIC envisions a New York State that is stronger because all people are welcome, treated

fairly, and given the chance to pursue their dreams. NYIC pursues solutions to advance the

interests of New York’s diverse immigrant communities and advocates for laws, policies, and

programs that lead to justice and opportunity for all immigrant groups. It seeks to build the power

of immigrants and the organizations that serve them to ensure their sustainability, improve

people’s lives, and strengthen New York State.

4.     NYIC’s nearly 200 members are dues-paying nonprofit organizations that are committed

to advancing work on immigrant justice, empowerment, and integration.             NYIC’s member

organizations—located throughout New York State and beyond—all share NYIC’s mission to

serve and empower immigrant communities. NYIC’s members include grassroots community

groups, social services providers, large-scale labor and academic institutions, and organizations

working in economic, social, and racial justice. Representatives of NYIC’s member organizations

serve on the NYIC Board of Directors.

5.     The Decennial Census is a critical and constitutionally-mandated data-gathering

instrument, used to distribute hundreds of billions of dollars in federal resources and to apportion

political power at the federal, state, and local levels. The importance of a complete and accurate

Decennial Census is significant and requires a direct inquiry of every person in the United States.

6.     As such, NYIC, its member organizations, and the communities we serve all have a

fundamental interest in ensuring as complete and accurate a Decennial Census as possible. Among




                                                 2
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 3 of 10



other Census-guided programs, NYIC member organizations receive funding through the Medical

Assistance Program, also known as Medicaid; the Special Supplemental Nutrition Program for

Women, Infants, and Children; the State Children’s Health Insurance Program; programs

authorized under the Workforce Innovation and Opportunity Act; English Language Acquisition

Grants; the Corporation for Community & National Service, which operates the AmeriCorps

program; and formula grants authorized by the Violence Against Women Act.

7.     NYIC also understands that data from the Decennial Census provides the basis for

apportioning political representation at the federal, state, and local levels. An undercount for

immigrant communities of color under the Decennial Census would unduly harm our members’

level of political representation at all levels of government.

8.     Because a complete and accurate count is critical to ensuring that our member

organizations and the communities they serve receive the government funding and full political

representation to which they are entitled, NYIC has an ongoing commitment to promoting

engagement in the Decennial Census among individuals served by its member organizations.

9.     During the 2010 Census cycle, NYIC partnered with the New York Community Media

Alliance to launch an outreach campaign to boost immigrant participation in the Census. As part

of that effort, NYIC coordinated public service announcements in 24 languages that appeared in

69 newspapers. NYIC also held press briefings with elected officials. These efforts helped to

increase New York City’s mail-in 2010 Census participation rate by approximately 3%.

10.    For the 2020 Census, NYIC has already begun its outreach efforts. Since the beginning of

2018, it has helped form New York Counts 2020, a growing, non-partisan coalition of more than

50 diverse organizational stakeholders across New York to advocate for a fair and complete

enumeration. This broad-based coalition, which was formally launched in March 2018, is




                                                  3
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 4 of 10



composed of racial, ethnic, immigrant, religious, health, education, labor, housing, social services,

and business groups working in partnership with state and local government officials.

11.    NYIC is investing resources to solidify the work and reach of New York Counts 2020

through robust advocacy, outreach, and mass educational forums. It has already begun

disseminating online petitions, petitioning Community Boards to pass resolutions for a fair and

accurate count, and co-convened an all-day statewide conference, “Making New York Count in

2020.” NYIC will continue coordinating the working committees of New York Counts 2020,

including by: coordinating “train the trainer” sessions throughout the state to equip leaders with

tools to educate their communities on the importance of the Census; devising effective messaging

to convince hard-to-reach communities to participate; empowering coalition members to assist

their communities in completing the Census online; and advocating to ensure that there are no

unnecessary barriers impeding marginalized communities from being counted while also ensuring

their privacy is protected.

12.    NYIC has been and remains committed to Census education and outreach work in part

because NYIC understands that immigrants and communities of color have been historically

undercounted by the Census. From our work in the community, we understand that one reason that

immigrants and communities of color have been undercounted is a distrust of government officials

and a fear of turning over personal information to the government.

13.    This level of fear and distrust of government among immigrants and communities of color

has been exacerbated by the Trump Administration and its officials’ hostility to these communities,

as demonstrated through numerous acts and statements. Immigrant communities of color, which

historically have been reluctant to engage with government officials, are even more reluctant now

due to the consistent racism and xenophobia exhibited by the Administration and its officials.




                                                 4
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 5 of 10



Among the racist and xenophobic acts that the Trump Administration has undertaken include

banning individuals from six majority Arab and/or Muslim countries from entering the United

States; rescinding the Deferred Action for Childhood Arrivals (“DACA”) program, which allowed

800,000 individuals—90% of whom are Latino—brought to this country as children to legally

reside and work in the United States; rescinding Temporary Protected Status programs for

individuals from El Salvador, Honduras, Nicaragua, Haiti, and Nepal; calling for an end to the

diversity visa lottery, a program in which over 40% of individuals admitted are from Africa, while

another 30% are from Asia; and proposing to end family-based immigration, which would

disproportionately harm immigrants from Latin America and Asia. NYIC has consistently fought

these efforts to intimidate and marginalize immigrants of color.

14.    Now, New York immigrant communities’ heightened fear of interacting with government

workers has increased even further due to the decision to add the citizenship question. The

citizenship question creates an incremental obstacle to Census participation because it ties

immigrant communities of color’s fear directly to the Decennial Census instrument. By adding a

citizenship question to the Decennial Census, the Trump Administration has taken advantage of a

unique opportunity to bring their campaign to intimidate and marginalize immigrants into the

homes of every immigrant. The citizenship question threatens to put all immigrant respondents,

as well as their families, loved ones, and neighbors, in a bind: Identify your disfavored status to a

hostile administration or risk the loss of critical federal resources and political power. For an

administration that has found myriad ways to threaten and disparage immigrants, the citizenship

question presents a singularly intrusive and effective method of attacking immigrants—one that

has generated an incremental and heightened fear for immigrant communities of color.




                                                 5
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 6 of 10



15.    In its already extensive 2020 Census outreach, NYIC has faced, and will continue to face,

a more difficult Census-response environment due to New York immigrant communities’

heightened fear of interacting with government workers because of the addition of the citizenship

question. This fear extends not only to undocumented immigrants or non-citizens with legal status,

but also to family and household members of non-citizens who will be concerned that participating

might endanger their loved ones.

16.    The decision to add a citizenship question to the 2020 Decennial has required NYIC to

make substantial and additional investments to achieve Census participation rates comparable to

what we what would have achieved absent this decision. Prior to the addition of the citizenship

question, NYIC had planned to spend approximately $625,000 on Census education and outreach

over a three-year period ahead of the 2020 Census, with most the spending planned for 2019 and

2020. However, to the best of my knowledge, over the next three years, NYIC is planning to spend

approximately $1 million on community education and outreach efforts to work towards a

complete and accurate count within the communities that NYIC and its member organizations

serve—representing an increase of approximately 60% over what the organization would have

spent in the absence of a citizenship question.

17.    So far in 2018, as a result of the decision to add a citizenship question, NYIC has spent at

least $93,000 on Census-related activities that it would have not spent otherwise. NYIC anticipates

spending an additional amount in excess of $282,000 between now and May 2020 as a result of

the citizenship question.

18.    To address the fear and confusion caused by the citizenship question among the immigrant

communities that NYIC and its members serve, NYIC has had to begin its Census education and

outreach efforts substantially earlier and engage many more staff, members, and partners than




                                                  6
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 7 of 10



planned. Prior to the decision to add a citizenship question, NYIC did not anticipate having to

commence significant Census education and outreach work until the Summer of 2019. Instead, as

a result of the announcement of Secretary Ross’ decision, NYIC had to accelerate the start of

significant Census work to March 2018.

19.    The fear and confusion brought on by the decision to add a citizenship question prompted

NYIC to hire a dedicated, full-time senior census fellow at a cost of approximately $36,000 in the

year to date, whose responsibilities included accelerating the launch of New York Counts 2020

and organizing a conference that was prompted in large part by the addition of the citizenship

question. Absent the citizenship question, NYIC would not have hired a dedicated, full-time senior

census fellow until 2019. NYIC also hired multiple paid Census Interns to engage with NYIC’s

ongoing communications, training, and education needs as they related to the citizenship question,

at a cost of nearly $10,000 in the year to date. Without the citizenship question, NYIC would not

have hired any Census-focused interns, but now anticipates spending $50,000 on interns through

May 2020. NYIC also expended resources to broaden the reach of the New York Counts 2020

conference to address concerns among NYIC’s members and their communities arising out of the

decision to add a citizenship question, which cost over $19,000—exclusive the cost of the time for

organizational staff or the senior census fellow. NYIC has diverted and anticipates continuing to

have to divert 10% of the staff time from the organization’s managers of member engagement for

the Long Island, Western New York, Hudson Valley, and Central New York regions to address

concerns related to the citizenship question, costing approximately $19,000. In 2019, NYIC

expects to divert approximately 50% of the staff time for these four positions to Census work as a

result of the citizenship question. Since March 2018, NYIC has also had to divert approximately

20% of staff time from the organization’s director of immigration policy to staff work, at a cost of




                                                 7
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 8 of 10



approximately $14,000 to the organization. NYIC is also in the process of hiring a full-time

manager of democracy policy to support the NYIC's Census policy work, especially as relates to

policy issues generated by a potential citizenship question, including Title 13 privacy protections,

what an undercount due to the citizenship question would mean for immigrant and refugee New

Yorkers and the communities they live in, and data concerns. We anticipate 40% of the Manager's

time to be spent on work generated as a result of the citizenship question through May 2020,

costing approximately $41,000. NYIC has also made expenditures and anticipates continuing to

have to make expenditures for overhead and benefits for each of these positions that together

account for approximately one-and-a-half times the amount of salary paid for each of the above

positions.

20.    NYIC has also made or anticipates making considerable and additional expenditures for

communications, training, and travel expenses to educate members of the immigrant communities

we serve about the Census and the citizenship question in particular, including public service

announcements, workshops and conferences, and other outreach. We anticipate that these

expenditures will total approximately $100,000.

21.    NYIC has diverted and anticipates continuing to have to divert a large amount of time from

the organization’s managers—including myself, Vice President of Policy Betsy Plum, our

communications staff, and managers of member engagement for Long Island and Western New

York—to address ongoing concerns related to the citizenship question.

22.    NYIC’s increased investment in Census education and outreach work has been driven in

part by the concerns of our member organizations and the communities they serve have raised

about the citizenship question. NYIC management, including Ms. Plum, remains in regular

communication with staff and management at member organizations about the issues and policies




                                                  8
       Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 9 of 10



affecting immigrant communities in New York. NYIC member organizations, including Chinese-

American Planning Council (“CPC”), Arab-American Association of New York (“AAANY”),

Masa, Chinese Progressive Association, MinKwon Center for Community Action, and Chhaya

Community Development Corporation (“Chhaya”), have reported to Ms. Plum members of the

immigrant communities of color they serve expressing an unwillingness to participate in the

Census as a result of the citizenship question. In particular, members of immigrant communities

of color have expressed significant fear that answering the citizenship question will give a hostile

administration information about the number of citizens and non-citizens on a neighborhood basis,

or even a city block basis. They are concerned that public citizenship information may be viewed

and potentially used for law enforcement profiling against people on blocks with high levels of

noncitizens by agencies like Immigration and Customs Enforcement or other parts of the Trump

Administration that have been used to intimidate and marginalize immigrants.

23.    As a statewide organization, NYIC and its members serve a community of approximately

four million immigrants across New York. If the addition of a citizenship question is permitted

and diminishes the completeness and accuracy of the Census, NYIC, its members, and the

immigrant communities we serve will suffer substantial losses of federal resources supporting vital

social service, health, education, and other programs supported by Census-guided funds.

Moreover, the immigrant communities of color that NYIC and its members serve will also suffer

significant diminution of their political power.




                                                   9
     Case 1:18-cv-02921-JMF Document 489-1 Filed 11/05/18 Page 10 of 10




         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          New York, New York

                October 26, 2018




                                                                             ___________________
                                                       Steven K. Choi




                                                  10
